Bottonble Oeorge II. 8hop~r4
aaaptroller of Fublie Aeeouttt8
Au8titt, %X88


                                   opinion x0. O-u89
                                   Re: I8 proput~ in Tu88 pn88io(l tier
                                        8 power oi appointment gnated   In.
                                        1980 ukd lx e m ir ed
                                                            La 19U lubjeet
                                            to ln inherltenee                     tu?

                  we am in neelpt  or your letter of Qotober 18,
19U,     in whloh      you reqwti the opinion of thla department
on   the   que**lon     nt. w$ la ppI letter l8 folla~t
                  *ltto    qttwblon         he8 bua             rai8ed       br     the ?u-
        dtUt8        8f8tiOti 8dS                Of ‘hXMkUt8, hXtI8, -8th
        tar oi the eatete                  of #n.          8ophle Rer8el                rho
        die4 bn M8y 10, 19U,                     a m8iWttt               #    de          Ctt\mtJ,
        n-8,   a8 tOWh.thW   OrJtOt~~~f         iIlthi8
        Statcpu8ittg under  l,P e woer   fAppolatmnt,
                by itP8.8e88e1’8 huhon
        ~I’8ttte8                           in 1990, Md
        lser eir ed
                  In Mv  of thl8    par,  bt he& i8 rb-
        jeot      to ui lahorltanoe                tu.


                  In ord8r to mom fully                         oapehend            the       ue8tiOn
JOU i8k       W    rill     8et    Out      OWt8h           Oth@r        PUtitAMt           P 8Ot8   rhlah
we hnve 68therd   Srom the file whloh 7op emIlor@ with TOW
letter of opl3iioa mquut.     Oa Maroh 19, 19e0, Boxnan A.
we88u     eXeOUtdd hl8 h8t   *ill                         urd    te8t8Witt.             PUtiolrat       pOr-
tloa8    themo i r ea dl8 rolhmt

             T3Ixmt  M to all Of the ?08t urd mdtlw
        of y e8Ut0,   real and por8otuLenU Uti,   uhere-
        ever loe8teU, not hefeirrbwom ~eolflmlXr    4e-
        vi8d end beqw38the6,  x   lve, bWi8e Md bequeath
        the    8eae       to Mr.      2.    R.    0 4,.     or raarle         Oowty', Tua8,
        aad to Ben Wil8OIk,Of Hi118X OOUUt~,&'k8M&8, 88
        Trwteo8, to be held by thr WCr their 8WO888Om




                                                                     ‘
~oonorablrOcorge B. Shemard,     Pam   2



       for and upon the following pUrpnss6, us66 and
       trust6, ntiely:
            '1.. .
              *siEVRW3i: I dlroot thbt this trust shall
       temeiAuto at the dsath of my beloved tire, Sophie
       iiessel,hemtinbefere named benefi6~tszy,and the
       grinolpel rund thereof, attar h6r aeoaase, freed
       from all trust, I givs, baqusath and devise to
       suoh person 68 8he raaf in her last will and tes-
       t6ment AdEe, de8ignhte   and appoint. I reomaend
       and lugge8t   to hsr&nt if sh6shall exeoLte euoh
       last will and t6staeeAt that she make suoh lega-
       ofe8, devises and bequelrtsto the ohlldren ot
       my sister, Phllomena z'omke, then living, or to
       the5.xdeoemlants,   if any, as she may deaf6proper
       and advisable. If she 8hould is11 to lxerolse
       8UOh pow&r of appointment by lxeouting her last
       ~111 end~testament, then I give, devi8e and be-
       queath   the ~prlnoip81of the afore86ld trtmt
       estate, absolutely, freed irom 611 trust purpoaes,
       to the said ohildrdn of ay s6ld 61ster, I'hllomene
       Hoeske, survivingmy    mid  wife, 8hare and share
       alike, and the issue or deoea6ed ohildren and
       their heirs 6nd a88igna iorever,~6elU 186~6 to
       taLe the parents share per stlrpes nnd no per
       oapita. IA the event ai the death oi the children
       Of Ey Said si8ter,   I'hllolaeaa
                                      uoemke, without i8-
       me,    then thi8 devise is to s6id ramaininu ohlldren,
       .sharaand 8hare alike; but in the event any of.
       auoh ohildren of my sl8ter ahall die leaving law-
       ful i?;suerr, hlaor her 8urvlvi~&, than the share
       of ruoh deoeased ohlld shall pa66 to the SUrViV-
       ing lesue'oi 8UOh ohlld, th6 snAe to be distrib-
       uted 660% suah Issue, equa!ly, per sitpree end
       AOt p6r OaFita.-
            yroa the above it may ba.seen that the testator
g6Ve to his wife the powersto appoint by her last will whcsa-
ever aha de6lred should take the reminder    of the trust fund
areated by him in his will. Ii she railed to exsroise the
power of a~polntmeat then the test6tor provided that th6
prlnofpal 0:'the tru8t estate 6hould go to Ch6 ohlldran of
tie.sister. '216testator died subsequent to the ereoution
Of thi8 will.
Bonorable Gemge         LJ.Shepprd, rbge 3



          k&s. Sophie i:eseellxerolsed the power al appoint-
ment granted to her by the testator in a will that she exe-
cuted OA the 5th day or April, l%W. 'Paragraph 15 of said
will provides a5 r0li0w8:
             "'FIFTZWX It is my rill, 6nd I h6mby we,
        designate, ttomitt6teend appoint Dr. H. E. kOOS1637
        of Texerkena, Arkan8e8,  to have and rsoeive CL11
        the.remaindor, raat al-drsaldue of the said tru8t
        estate of my deeeased hu8bend of svery kind,
        oharaotcr and deeorlpt~ion,real, personal and
        aired, wheresoever situate, romalnlng upon my
        death and after the payment of the f@6gooLi;pe-
        olally appointed beqU68t8 snd d6Vi666. '
        alga give, deviss and bequeath unto the 8aid
        Dr. H. E. &008leJ or Tearkane,   Arken8a8, all
        the mst,  mrldue end msrainder of my separate
        ertet6 end prop6rty or every kind, ohar6oter
        SAd de8OriptiOtl, l'Wd, ~rSOtlU1 CA& tEiXed$ both
        in ocmpenutiott and gratitude for hi8 devoted
        oare and attention during my widowhood and old
        age.*.
              Km.
                We88el dled on Yey 10, 1941, a m8ident a?
nonie    County,    lbxee.
                       We have pointed out the toot8 in oon-
neotion with the tw0 dlle in order that it nay be 8een that
Mm. B'eeseldid lxeroi8e th6 power of appointment    end 8he
norPinat64und appointed an individtgl to receive the re8idue
oi the tru8t estate  .whowee a difterent %ndivldual than the
individuals n6ged by the orlainal tastator'to take'ln the
event that t'rs.i:easeldid not exercise the power of appoint-
Eent granted to her.
          Artiole 7117 of the Revise@ Civil Statutes of Texas.
a6 amsnded in 19aQ prov~dse in part  6s follower

             'AU property within the jurfsdioticn of
        thi6.State. reel or versonal. corporat6 or in-
        oor~orate,-aAd any ik6r66t ih6r6fA, includl~
        property uaeslrrp;  under a gener6l power of apw
        pointmeAt ersroised    by the deoedent by will,
        . . . whioh &hall pa66 ab6blutely or in truet
        by will or bg the iare oi Crsoent or di8tribu-
        tion of this ,or any other State, or by deed,
        grant, aale, or gift    m&de or intended to take
        effeot in poeeessfon or enjoyment after    the
                                                                  I




        drth         0r    tbo   grantoror doaor, 8h8ll,   tama
        paasb$            to or ror the “4   0r any pemon,     oor-
        jaorotlon           or amooiation, bo rubjaat    to a t8r
        for thr           bmerit 0r this meto*    Chmrnl     Rerenuo
        ?UIUI, in 8000ra~no0 with th8 r0ii0m8                olawi-
        rio~t~oa.  . . " (Und0rroorinq ourr)

          -rho1939'clmmlaoat    iPoluQ0d ror the rirrt tis,
th8'lw•      "iac,lUdilPg  prOp8rty p8*81IJgUILdOr8 gOhO&
power 0r nppolatient lXWO18d'by      WI. aooodent b will."
81 8rgm88   ‘lragU8g8 the 8bOrO qUOt& 8tiiOi8    ieT I 0s th8
Tm88   fnherltano~ 'pax 8gaiarrt.propert~ pesslng under 8
gen~d          pOWW        Or cpp0inm8d     8t thi3'tbIOth8 pOW8? 18 OX-
8rOi886        by
              th8 dOO8d.d      br Will.   und8r the t8OtB 8UblQitt8a
in thi8   0888,  the l’O81bU8 Of the t-t        8Dtmt@ Of hEm8B A.
Werem lm now p888ing       und8P     a 0arrrl ~OWW Or 8pp0int8m
•%81%18~I   bl th8 dOO@d@Ittby W ! 11. Am         th0 •X~Oi8a  Or
th8 paror 8? a~OiatS.nt          p888M  th8 prOp.l'ty88 Of tb.
t&me of th8 de8th or d*OOfMt rhioh 18 in 196l 8Ub8OqWIt
to th8 UUibaent     t0 tu      ‘hX88 fnhrriknO0    ‘hr 8t8tUti 8bOt8
l~ntiond.
            2%.  8tt0r w8     r o t&-h el8te      la this 0880 8pp8rant-
1~ &8    the pdtioll     that    th0 tU    iOTi8d   8bol8 On 5~0p8?tY
pm8ily   under 8 amar8l       power 0r 8ppointaent       08mwt  oonrti-
tUtiOti~     8pp1;l ia thb     08Se bbO8U88 th8 OL’iginiL      Will  oi
tho'ta8t8tOr   mting      th8 pOU8r Of ~~O,oiatRULtW88 8XMUt86
utd hi8 68ath 000Umd        prior t;oth8 the        Or th8 192@ 8-d.
R8at to tJl0 m-8      sahorlt8ae* T8X L8w which 8p80tri08ii~
t8X88 th8 8XOrOi88 Of t& pOU8r SO ~riUit.6.

                             gt8tr hV@ Ii&Or Q888.d \190a
                    ‘!hO OOUZ’t8 Of thi8
the prOpO8ltiOn imoln4   la thf8 0808, but than 8r8 aumorou8
08888 d88id84 bl th8 OOWtB Or OthW Em08     Uhi?h URhOu th8
w~i~~rb~;80~ogir0~               or th8 re8alI4J0888R oa thlr

          The @onarrl rule or 10~ lpplloebla 887 bo round
in 61 Gorpur Yuris 1800 88 r0iiar:
               “. . . B 8-0    8kt88 t&U4 8re lt8tUt8#    rhloh
        tax the eXOrOi80 or the pouer 0r appointment, an4
        under.ruoh 8 8tatut8, ii tho haerioi8rie8 nooir8
        by tlrtuo   of the 8XC4TOi.0or tb’ power, .th8 tr8A8-
        ror la tuubl8    8lthougb the OXO8t;ioll or thm past
Jionorablo08048              H. shepp8r4, P8ge S



        wa8 b&ore the tl8teor tha emotmeat, whether
        the power w8m oxerolmd in l will or by d8.d.
        .    .     .”

          In 1900 tba Supreme Court or the United St&w
in     0880 0r Ohanler
     the                   T. Pelrry, soa u. 3. 466 pi888d
upon ~ii;guq8t&oazxer~ ridlar    to tin oaa belng drou88bd
horrla. m8 hO8dnOttI$0 8UOh.088O~UhiOb i8 iO\urdin SOS
U. 5. neportr, briefly 8t8t88 the holding of th8 oourt,
ia thEt 0880 88 fO11W8I'
               -The lmpo8ition    0r 8 tnn8rar  or lnheritmoo
        tax uhdar oh. St%, -we 0r 818wYork, 1097, OP
        the 8~erol8e of 8 power ai 8ppcfintimmat      la the
        Mm0 l 8a ner as thou@ the .88t8tO p888ing thoroby
        belonged abrolutelr to tie penon uerol8lng the
        pow8r,   doer not, although t&o pcmr nr ore8kd
        prior   to the 8Ot, deprive    the plr8on taking*by
        8ppOia-&it, 8&d Who would aOt OthWw180 h8T8
        takW the 88tat8,       Or hi8 p?OQ8*r WithoUt    dU8
        pro0088 of In in rlol8tion ob tbr Fourt8eath
        krMdB8nti nor 60~ it TiOlate the obligation
        or 8ny ooatr8otwlthla tha protootloa at thr lm-
        pQim*at         C18US@ of      the   Federnl        hn8tltutloa.w

                   ‘Lhora   are   probably    ION      Jh     York   ease8   oa   th&
QOiat        thbre8ro 08888 in 8= the oh&r 8t8te8 Of tb
            than
United State8 put-.t&gether.~on0 or the ludln&$ Oa888 I8
th0 0888 or In Re V8n6erbllte8 B8t8k , 8S Ii.Yv SUP. 1079.
In th8t 0888 the Supryno Court 0r Hew York w88 oono8rne4
with 8 dtuation      whora a power or appolntaeat had b88a grant4
prior to the 8meachuoatto thr tr8norsr         t8x 0r Yew roe of
18Sl whloh amma&mnt provldod      th8t    property   pesalag uadrr  the
lX8FO18. of 8616 powrr ~0Ul.4 bs t8X8bls. m8 POtit W88
raired  t&t   the abow 8aOadment UQ8 aaOOa8titutloa8l         in 8p
91fiZ1# It. to.8 IJitImtioll where 8 pOU8r h88 beoa gnurt.6 prior
to UIO eaaotmnt      of the aomlmnt    ..beoaum the aam deprloml
the t8Xp8r.r of hi8 prOp.rty wlthliutdU8 pr04~088Of 3.8~.Ih.
court 8tated as~rollarrr
              I.   . . Ths ma1 grow&3 upon wh$oh tt?clooa-
        teatiOn o;itiU Ppptil8llt i8 md8 here illth8t
        the execution    by Cornel.iuaVeadmbilt or the
        power 0r appolatmuit relat86 b8& to tM will
        of hi8 father; whloh garo him that ptmer,.and
        that thenfare oterythlag oonaeotod with urd
        every intersrt    affeotod by the oxeroi8m at that
        power    is to bs tig8rd84 88 oarin& under the ad-
                                                                                            : i. .,.
                                                                             .~ .._
                                                                                      635




     ~~4 ~& tdiOn Or h iliiU n. vM d8r b iit*8l8k t8,
     aad BUSt be oontrollod by ths lew in o oration
     titthe the 0r the probate or KilUu    & . tko-
        derbl~.C’S  will, or, tkatato~tho point ~88 u&o
        by the loernod OOUl6Oltar tlw,8p;l41184t;   th8t
        every right of iaberitano8 with ro8poot to the
        rund pimd     and baoasraoomplate borora the pare-
        age oftthe umadmont c? 1890, aad no right.01
        lnherit8nae   omo fat? rld8tsnoo by the nwul#
        Or thO DOWOr ia the till O? cOrB4&iU4 &IAd8IVilt,
        amI tllmo 18 nothing la l'88p4Ot to th18 tu@d for
        the amenbont          0r 1897 to operate     upon. n

                  . rrpd10 think that the 8Uth4rlty Or
     ,thO ,ht;    t0 %&PO44 8 t8X 04,thr rieat, Of 8Ui-
        oesslon aontiauab until the tire 8t ukioh bh~

        8xorolaa or.th8 parer         4r   8ppoln?#84at.
          8b0ve lxpro8sod 81% OorroOt~
        rlewa                           then It is
        quit4
          8Pp8l'44t that RX'0 tip h48 ll4t bO8a t8kW
    rithout duo p~0848       all but only in %he
                         0r p"
        ordill8ry lXWOi88 0r thi &t      or the State to
        i4)OStI burdana .UpOO the 4itfna by W8y of t-0
     tton**

                Th18    OaM   1(18 8rflFJEOd by the %W     York.COurt    ~2
mO4lS         84 XWgOFtOd ill     59 R’. It. %lm.

                Ih8    fb&WBBO JUd1Of81     COUl’t Of bh4484hkU8tt8     in
the 0880 of MiaOt V. .6t4VO48,9s If.%'t7&                  &t8t4&tho     x-da
88 r0ih4:
                It i8 hOId 8Bb 80 ?8r 88 W4 kn4W.
    dthOt;j,&8+t      that' through the 4XOrOi88 af
    thO POWCtl,8 r&t    Oi*8UOO488iOlLtO~&WO~rty
    LOCr OCEB
          Y fnt0   lXi4tenSO 8rtOZWWI8, WhiOh pZ4py
    4rli map bo 8 aubJnot ror the, iB&TO8ftiOn at 8
    tax.  Emona v. 418w, 171 kfa8& 410, 50 I?iE.
    1033; Croaker ‘I. &h;har, 174, I&%&. ~&3~., ST, e I
    N. E. 548;  In ro~DcmP6 Eotete, 167 Ii.Y, W??7,
    60 3:.E. 439~ 6% L h, A. 433, 88 Is. St. Rap.
    608; In M C00k86y'8 ESt8tO,      188 If. Y. 9%;
    74 M. X. SSOg Chanlor    T. &186)(,    %06 ll. 3. 466,
    ITi7 Eup. ct. 560,’ 61 5. Ea. 88%.     The tax14 l&=-
    ~080d a8 of the tliaowhnn th8 8uoOtiS81~n in
    po8aoa8ioa end lnjo p ent    OSOUrt# through   tha
fionorobleCsorgs !l.!,:hepp6rd,
                             Page 7



     Imppen&     of the event that detaxmln.6 It."
          cm or the best statements  cf the rule 666 the
rwaona ior the 86~ uaa m&de br the Supnm6 Court Of Ki6-
con6j.nin the aeae of Eontegua v. Stats, 187 ‘:i. R. 508. The
court ateted as roliwr:
           "1. %e InneYltanoe tax, being a tar upon
     the transfer or dalolutlon     of property or the
     right of suooe66ion   thereto, a30 not a tax UpOA
     the ~~ro~erty lt66X,mag be properly levied upon
     A transfer which beoomsa stieotlto by 6ppolat-
     ment made elter the pisr~a or the law under 6
     powor grevloudly created, ror the refmon r&t
     tt:etranrrierdoer not booome otmplete until the
     appolntment 16 made 6nd 6tthat tI.methe lm $6
     In lr fr o t.
                 Matter of Dwr, 187 ?!.T. 827, 60
N.E. 439, 52 Lans. Ch. 7. A. 455, aa 43that. ~09. 5-1
     F'atteror Cook8ey, 162 I?.Y. 98, 74 N.E. 65C;
     Ylnot v. TN66urW,     207.Y666. 558, 93 n. R. 97s,
     33 5. R. 2%. (f3.s.)a6; 8dt.h 1. bdAtb       COUX't,
     154 Xlnn. 508, 145    1:. 1.. 390, 5s L. P. A. I!?.
                                                       c. 1
     868 &JUl. CAA.   1915F,   661.”

           One or the leading  0(1606on this point 16 the
da86 of WaOhoVia Eank k lkU6t 00. v. ZbU&tOn,     186 8. E.
176, by the Suprem    COWt of lzorthCarolina. In thet M66,
A6 In the oa6e bero'ore u6 at thim time, the pownr 0r rppoint-
mnt naa granted prior to tly enaotmnt     .of the ntetuto
wiilohauthorieed the taxation ai thm exarol6e ot raid power
by a deoedatit. ?hs oourt held that prqmrty.paasing untte~r
ouoh exeroleo of the power wm taxable and was a proper 8ub
Jsot of taxat.ton.   The oourt 6tated 66 tOllOW6~

          “. . . Ii the right to t6ke psoperty by
     baqueat or de466   ba not an lnhar8nt    or Mtural
     on6, but a privilege aocorded by the ,CLta?c,    F;hloh
     it my grant or withhold at. it6 pleasure,     It roi-
     lows that the Fight to m&r 6 will, olito exnr-
     0186 the power or 6ppolntmnt by tc6tamentary
     di6po6ltlon, Is eqUAll$  A prlvllag*   and 6qually
     6sbjeot to the taxin;:power   of the atets   . . .+
          The exerclee or tha power 0r appointment
     mm under oonrldorrtioa took plaom by the peml6-
     61013AII~under tb direot proteetlon or our law6.
Honorable George H. Sheppard, YagO 8



       Thle would 6eem to bring it    wlthln the naob
       and power of the 6tat.e to tu.    . ."
           The oaec was ravereod by thO Supreme Court of
thO United Etatee,In 61%opinion reported In &78 U. 8. 867,
71 I..Ed. 413. The hpremo Court reversed     the oa6O bOo6U66
tkie sup~e.Oourt   or kmth Carolina htadtuod proparty    lglnu
without the State of North Carolina. tiover,     in r~lenlms
th6 Oae6 the Suprsreo Court of the United State6 neognisod
the rule Etated herein and Etated a6 rOilWE:
             *In Orr v. Cllun, 188 U. 6; HO, 46 Lans. Ch. 64.
       lO& ZE Yup. Ct. Rep. e]iS,and OhPnlor 1. &dEq~
       805 u. 6. 460, 51 L. ld. 883, e7 sup. ct. Rep.
       8110, thi6 oourt ho14 that by an sot paesed oub-
       eoqusnt   to the izutrument rhloh Ormated a powOr
                        Hew York Lig h t
       o f ep p o iq twnt              tex it6lxroution
       without rlol6tlng the 14th A8OndRiOnt.. .*
          In the o&60 ai St8te 1. Probate Court Of -66x
county, 14s w. K. 990, the Buprra Court or Kinneeota     UQhEld
the r6lidlty or.6 6t6tuto wtilchtu6d transfer6 of prop6rW
by thO Ox6roleo 0r a parer of appointment lncludln(l truwren
whem the power bad be06 gmnted pr&tr to the pa666m e? thy
lot in   qU66tiOZl.

            The roet
                   reoent oaoe that we have found dieowei6g
thi6          la the 0666 Of oCIU6AOMEdth 1. Pldollty -6
       ~OEtiOIl
Coltmblm Truet Oo., 146 8. W. (Sa) 8, by the Court of LQpo~6
Of K66tUOky.  In that oaoa tlm oourt h6d betore it a iaot
EitUAtiOn   6OMWhat    6iRibr   to th   OIW b@iOM   U6 6t   th6   &W66-
ent timi 606 th6 oontention Wa6 mado that to apply the in-
hOrltano6 tu to tan6ier6     by the exeroleo.oi   the pasr Of
eppolntaent In a area where the per     had been given prior
to, the lruotment of th6 lt6tut6  authorida     thO tclutioX&of
luoh trursiere would render mild 8tatuW Invalid M bsln(l
retroaotivo.   The OOUX't Etated 86 idl1OWEt
                   E-jutIt O6nnOt be aald that ths Log-
       lElatk.1~   kyling a tax on the appolnt6ee tAk-
       lng tbO property 16 in reelltr aaklng the tu     ..
       retroactive and taxing the property of the donor.
       k6 ~66 said In the Ihnnlng oaee,.the benerioiary
       had no right to the p066666106 and enjo)lent of
       the eetato until the dome*6 d66th, thue a new
       right 06M6 into OXiEtOnOO 86d it 16 tihj.6whioh
       the 6t6tUt6 &I66 tU6d.”
BonortrblrOeorga IT. Shappard, Pago 9

             . _

                  In tha
                      brimi aubaittml by the lttermya            for tha
aatats     lo oontainad the tollovd1~6~atatamentr
               The law relating to luoh matter la, aacord-
         ing to our im¶oratandi~,~hereof,oontrary to the
         riowa oxproaaod by Mr. rSird,.upon the theory that
         Lha appointso takes by virtue or the original grant,
         whioh preoludaa   the exaotlon   0r  an oateta    tax onaot-
         ad after the death Of tha donor or tho power, aa
         fn,tha praaon6 Instanao,    notwlthatanding      thm aa-
         actment or tha pneont     law providing ror a tax up-
         on proparty   paaaixl6under a @$m*rd powor or lp-
                               o d tha daaodant by will, an6
         polntnant lx o r o ia by
         it was so hold in the oaabo of IZnltedStates v.
         Field, 255 U. 8. 259, 65 L. ad. 619, U 6up. Ct.
         Rap. 856, and Ephrbiw -Waror,       Oollsotor    of In-
         ternal xar0nue ror the Flmt      Dl8triot     or Penirayl-
         vanis,  v. John U. Poaroa, Bxr.      at&, of Alrrad
         Plaroa, doomaodl, 256 Bad. 495, whiah oaaaa are
         also reported in 18 A. L. R. 1461, at aoq. and
         rather     extensively   anrrotakd.*
                       lxamitud the oaae
               xa ha r e                        or   Uasrsr   ‘1. Puiroe,
260 fed. 499, and do not baliova t&t the same in any way
touahaa upon tha quaation in this aaoe for the rbaaon that
ln that aaam ihe Federal Court was not aonafdering atax
statute rhioh taxed the pasoing of property upon the ubr-
oiaa or (Iganor~l power or appointment. Ala0 la tho oaao
of United Gtatea v. Field, 255 U. 8. 259, the Suprune Court
of tho United 8tateo was not oonaiderlng a statute whiah
apeolfioally taxed property paaain6  by the sxemim   of 8
gmiaral power 0r appointma+      In that came the oourt state4
that th queetlonwas ona of statutory oonatruotion     und the
only authority ror the taxation of tha proparty pdsalng undar
a genaral power of eppolntmont was a regulation issued by th!
Cnlted States Internal Heyenus Dopartmant.   In paoal~   on
thet c:ueatlon,bcmavar, tba oourt reoagnizad the general   rula
stated throughout this opinion a&l .atatsdae followar
              *No q.ueatlon bein etI#batqd am to the pawei
         or congress to irapoaaa tax ugmn the paaalng ot
         property ,wder teatamaatazy oxaoution of a power
         or appointment .ctre&ted barore, but exooutad after
         tho parssageof the taxin@ lot (see Chanler 1.
         ISolaey,205 G. 2.:. 466, 47s. 49%,47@, 51 2. od.
         w,   885, b%%,Ewa, 27 sup. at. Rap. 550; Knowlton
        v. n%wre, 178 u. 2. 41, 55-51, .44 L. a& 969,
        395-997, ,tiSup. Ct. Rap. 9491, tba aaae lnvolvaa
        iwra1.f +Bquaatlon at t.m oonatruotlon of the lo t.
        ...*
            By way cU ooncluaioa   the Turns Inbarltanoa Tax
Law tuea proparty ~aolng upon tha lxaroiae Of a general
F&or ai appointmeg srsrolaod by a dboedont by till without
amkit@ aat diatlnotlon am to when the power of cppOlntWn6
kg~grantbd to maid dwmaubt.    Baaed upoa the abowa author-
lt$w, it is cha opinion or thi8 6apartaaat that the tax!Bs
Que in this oam, doarite  tba hot that  the paror or ap-
polatmnt uai grantad prior to t&a laao6Poat o? tha akt-
utory   mama&m6   in quartioa.
          W trust that tha SorepUg       ~511 be luifioleat    to
lntig h toyn
           e a?a this utter.
                                     Yours ver y
                                               tr uly




        ATTORNEY
               GENE&L